     CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 1 of 10



                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Civil No.: 18-1313 (DSD/ECW)

IDS Property Casualty
Insurance Company as subrogee
of Chad and Andrea Murphy,

                   Plaintiff,
v.                                                             ORDER

Gree USA, Inc., MJC America,
LTD., Gree Electric Appliances,
Inc. of Zhuhai, and Hong Kong
Gree Electric Appliance Sales, LTD.,

                   Defendants.


        Marisa L. Saber, Esq. and Cozen O’Connor, 123 North Wacker
        Drive, Suite 1800, Chicago, IL 60606, counsel for plaintiff.

        Mark A. Fredrickson, Esq. and Lind Jensen Sullivan & Peterson,
        PA, 901 Marquette Avenue S., Suite 1300, Minneapolis, MN
        55402, counsel for defendants.


        This matter is before the court upon defendants Gree Electric

Appliances, Inc. of Zhuhai’s (Gree China) and Hong Kong Gree

Electric Appliance Sales, Ltd.’s (Gree Hong Kong) motion to vacate

the clerk’s entry of default pursuant to Federal Rule of Civil

Procedure 60(b) and to dismiss plaintiffs’ complaint pursuant to

Federal Rule of Civil Procedure 12(b)(5). Based on a review of the

file,    record,   and    proceedings   herein,   and    for    the    following

reasons, the court grants the motion.



                                  BACKGROUND

        This   product    liability   case   arises     out    of   defendants’

manufacture and distribution of an allegedly defective household
      CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 2 of 10



dehumidifier. Defendants Gree China and Gree Hong Kong are Chinese

corporations.           Compl. ¶¶ 5-6.        Defendants Gree USA, Inc. and MJC

America, Ltd. are California corporations.                    Id. ¶¶ 3-4.    Gree Hong

Kong is the wholly owned subsidiary of Gree China and the majority

owner       of   Gree    USA.1      Id.   ¶       47.   Gree    China    manufactures

dehumidifiers and, through Gree Hong Kong, sells the dehumidifiers

under assorted brand-names to Gree USA and MJC America. Id. ¶¶ 16-

18.    Gree USA and MJC America, in turn, sell the dehumidifiers to

retailers in the United States.               Id. ¶ 19.        Plaintiff IDS Property

Casualty Insurance Company (IDS) is a Wisconsin corporation, and

plaintiffs Chad Murphy and Andrea Murphy are Minnesota residents.

Id. ¶ 2.         The Murphys insured their home through IDS.                Id. ¶ 29.

        On September 12, 2013, the United States Consumer Product

Safety       Commission     (USCPSC)      recalled      2.2    million    Gree   China

manufactured dehumidifiers because of a suspected fire-causing

defect.      Id. ¶ 64.      In January 2014, USCPSC expanded the recall to

an additional 300,000 dehumidifiers. Id. ¶ 66. On March 25, 2016,

Gree China, Gree Hong Kong, and Gree USA collectively paid a

$15,450,000 civil penalty to settle a product safety investigation

initiated by USCPSC.             Id. ¶ 73.

        The Murphys owned a Gree China manufactured dehumidifier. Id.

¶ 24.       On April 15, 2016, their dehumidifier allegedly failed,


        1
            MJC America is the minority owner of Gree USA.                  Id. ¶ 15.



                                              2
   CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 3 of 10



causing a fire.    Id. ¶ 27.    IDS compensated the Murphys for smoke,

water, and other property damage.        Id. ¶ 29.

     On May 11, 2018, plaintiffs commenced this diversity action,

raising negligence and strict liability-product liability claims.

On May 16, 2018, defendants were served copies of the summons and

complaint.    See ECF Nos. 13–16.     Gree China and Gree Hong Kong do

not have authorized service of process agents in the United States.

See ECF Nos. 15–16.     To perfect service, plaintiffs delivered the

summons and complaint to “Richard, the person in charge of 4195

Chino Hills Avenue #1026, Chino Hills, CA to be given to Ming Chu

Dong President of [Gree China and Gree Hong Kong] and Director of

Gree USA ... business and mailing address 4195 Chino Hills Avenue

#1026, Chino Hills, CA.”       ECF No. 16.   On the same day, plaintiffs

mailed first-class copies of the summons and complaint to Ms. Dong

on Gree China’s and Gree Hong Kong’s behalf to Gree USA’s Chino

Hills, California, business location.        Id.

     On August 21, 2018, Gree USA and MJC America answered the

complaint; Gree China and Gree Hong Kong did not.        ECF No. 17.    On

October 19, 2018, plaintiffs filed an application for entry of

default against Gree China and Gree Hong Kong.          ECF No. 33.     On

October 22, 2018, the clerk of court entered the requested default.

ECF No. 34.   The next day, Gree China and Gree Hong Kong filed the

instant   motion   to   dismiss    the   complaint   against   them,    or

alternatively to quash, for failure to perfect service and to


                                     3
     CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 4 of 10



vacate the clerk’s entry of default.             They argue that as foreign

corporations, plaintiffs were required to serve them under the

Hague     Convention    on     the   Service     Abroad    of    Judicial    and

Extrajudicial Documents in Civil or Commercial Matters (Hague

Convention).     They also argue that plaintiffs failed to perfect

service    on   them   under    either       California   or    Minnesota   law.

Plaintiffs argue that they properly served Gree China and Gree Hong

Kong under the Federal and California Rules of Civil Procedure and

that the Hague Convention does not apply.



                                     DISCUSSION

I.      Standard of Review

        A case may be dismissed for insufficient service of process.

Fed. R. Civ. P. 12(b)(5); Marshall v. Warwick, 155 F.3d 1027, 1030

(8th Cir. 1998).       However, dismissal is not always required when

service has been deemed improper.            See Haley v. Simmons, 529 F.2d

78, 79 (8th Cir. 1976). “[A] federal court is without jurisdiction

to render personal judgment against a defendant if service of

process is not made in accordance with applicable federal or state

statutory requirements.”         Sieg v. Karnes, 693 F.2d 803, 807 (8th

Cir. 1982).

        “When a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the


                                         4
      CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 5 of 10



party’s default.”       Fed. R. Civ. P. 55(a).       “The court may set aside

an entry of default for good cause ....”             Fed. R. Civ. P. 55©.

II.    The Hague Convention

       “By virtue of the Supremacy Clause ... the [Hague] Convention

pre-empts inconsistent methods of service prescribed by state law

in     all     cases    to     which   it     applies.”           Volkswagenwerk

Aktiengesellshaft v. Schlunk, 486 U.S. 694, 699 (1988).                 The Hague

Convention requires that foreign entities sued in a domestic court

be    served   with    process    abroad    “‘in   all   cases,    in   civil   or

commercial matters, where there is occasion to transmit a judicial

or extrajudicial document for service abroad.’”2 Froland v. Yahama

Motor Co. Ltd., 296 F. Supp. 2d 1004, 1007 (D. Minn. 2003) (quoting

the Hague Convention art. 1).           “The [Hague] Convention does not

specify the circumstances in which there is ‘occasion to transmit’

a complaint ‘for service abroad.’”                 Schlunk, 486 U.S. at 700

(quoting the Hague Convention art. 1).             Specifically, “the [Hague]

Convention does not prescribe a [service of process] standard, so

[the court] almost necessarily must refer to the internal law of

the forum state.”        Id.     “If the internal law of the forum state

defines the applicable method of serving process as requiring the

transmittal of documents abroad, then the Hague Service Convention

applies.”      Id.


       2
        The United States and the People’s Republic of China are
Hague Convention signatories. See ECF No. 37 at 6.


                                       5
   CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 6 of 10



     There is no dispute that plaintiffs did not serve Gree China

and Gree Hong Kong abroad in conformity with the Hague Convention.

Plaintiffs argue that the Hague Convention does not apply because

California law does not require transmittal of service documents

abroad.     In support, plaintiffs rely on language in Schlunk,

stating that “‘[w]here service on a domestic agent is valid and

complete under state law and the Due Process Clause, [a court’s]

inquiry    ends   and   the   [Hague]   Convention   has   no   further

implications.’”    ECF No. 42 at 4 (quoting Schlunk, 486 U.S. at

707).     The court is not persuaded that Schlunk stands for the

proposition that the question of whether the Hague Convention

applies is resolved by looking to state law in the abstract or the

state law where service was purportedly perfected. Rather, Schlunk

plainly states that a court must look to the “forum state’s”

internal law to determine whether foreign document transmittal

abroad is required under the Hague Convention.        486 U.S. at 700.

Here, the forum state is Minnesota, not California.          Therefore,

under Schlunk, whether the Hague Convention applies turns on the

application of Minnesota service of process law and due process

principles.3


     3
        This decision is bolstered by the fact that in both cases
plaintiffs rely on, Schlunk and Yamaha Motor Co., Ltd. v. Super.
Ct., 94 Cal. Rptr. 3d 495, 498 (Cal. Ct. App. 2009), the courts
there applied the law of the forum state, Illinois and California
respectively, in determining the Hague Convention’s applicability.
In addition, to the extent the Hague Convention’s applicability has
been litigated within the Eighth Circuit, district courts appear to


                                   6
   CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 7 of 10



     Under Minnesota law, service of process may be effected:

     [u]pon a domestic or foreign corporation, by delivering
     a copy to an officer or managing agent, or to any other
     agent authorized expressly or impliedly or designated by
     statute to receive service of summons, and if the agent
     is one authorized or designated under statute to receive
     service any statutory provision for the manner of such
     service shall be complied with.

Minn. R. Civ. P. 4.03(c). A foreign corporation may also be served

in Minnesota by statue as follows:

     Subd. 4. Service on foreign corporation. (a) Service of
     a process, notice, or demand may be made on a foreign
     corporation authorized to transact business in this state
     by delivering to and leaving with the secretary of state,
     or with an authorized deputy or clerk in the secretary of
     state’s office, one copy of it and a fee of $50 in the
     following circumstances: (1) if the foreign corporation
     fails to appoint or maintain in this state a registered
     agent upon whom service of process may be had ....

Minn. Stat. § 5.25, subd. 4

     Duties of the Secretary of State. In the case of service
     of process according to subdivision ... 4, the secretary
     of state shall immediately cause a copy of a service of
     process to be forwarded by certified mail addressed to
     the business entity:

Minn. Stat. § 5.25, subd. 6.

     Gree China and Gree Hong Kong do not maintain a domestic agent

for service of process purposes.         As a result, they are subject to

service   of   process   through   the    Minnesota   Secretary   of   State

pursuant to Minn. Stat. § 5.25, subd. 6.        The court has previously



have applied the forum state’s internal service of process law.
See, e.g., Thach v. Tiger Corp., No. 07-4165, 2009 WL 2058872, at
*2-3 (D. S.D. July 13, 2009); Dunakey v. Am. Honda Motor Co., Inc.,
124 F.R.D. 638, 639 (E.D. Mo. 1989).


                                     7
      CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 8 of 10



found that service of process on a foreign corporation under Minn.

Stat. § 5.25, subd. 6 “is not fully effected until the [Minnesota]

Secretary     of   State   transmits   the   documents       to    the    foreign

corporation.”      Froland, 296 F. Supp. 2d at 1007.              Consequently,

because “Minnesota law requires transmittal of documents abroad to

effect international service via the [Minnesota] Secretary of

State, the Hague Convention applies” in this case.                Id. (internal

citations     omitted).     Considering    that    it   is   undisputed      that

plaintiffs failed to do so, service on Gree China and Gree Hong

Kong was, therefore, ineffective.

III. Quashing Service

        “Dismissal [is not] invariably required where service is

ineffective: under such circumstances, the court has discretion to

either dismiss the action, or quash service but retain the case.”

Haley, 529 F.2d at 79.       Because it is not certain that plaintiffs

will be unable to effect proper service under the Hague Convention,

the court finds it appropriate to quash the purported service of

process without dismissing the action against Gree China and Gree

Hong Kong.     See Froland, 296 F. Supp. at 1009.

IV.     Vacating the Clerk’s Entry of Default

        Gree China and Gree Hong Kong also move to vacate the clerk’s

entry    of   default   under   Rule   60(b).     However,    Rule       60(b)   is

implicated only when a party seeks to vacate the entry of default

judgment, which “requires a stronger showing of excuse than relief


                                       8
   CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 9 of 10



from a mere default order.”    Johnson v. Dayton Elec. Mfg. Co., 140

F.3d 781, 783 (8th Cir. 1998).         In assessing good cause to set

aside a default under Rule 55(c), courts “generally consider

whether the conduct of the defaulting party was blameworthy or

culpable, whether the defaulting party has a meritorious defense,

and whether the other party would be prejudiced if the default

[was] excused.” Grant v. City of        Blytheville, Ark., 841 F.3d 767,

772 (8th Cir. 2016) (internal citations omitted).       “Setting aside

a default must prejudice plaintiff in a ... concrete way, such as

loss of evidence, increased difficulties in discovery, or greater

opportunities for fraud and collusion.”       Johnson, 140 F.3d at 784

(internal citations omitted).    “There is a judicial preference for

adjudication on the merits ... and it is likely that a party who

promptly attacks an entry of default, rather than waiting for [a]

grant of a default judgment, was guilty of an oversight and wishes

to defend the case on the merits.”       Id. at 785 (internal citation

omitted).

     The court concludes that setting aside the clerk’s entry of

default against Gree China and Gree Hong Kong is warranted.        As to

prejudice, plaintiffs still have to prosecute their claims against

Gree USA and MJC America and because Gree USA, Gree China, and Gree

Hong Kong are closely connected corporate entities, discovery will

not be complicated nor access to evidence hindered. Moreover, Gree

China and Gree Hong Kong have raised a meritorious defense that


                                   9
  CASE 0:18-cv-01313-DSD-ECW Document 46 Filed 12/17/18 Page 10 of 10



they were required to be served under the Hague Convention.         The

record also does not show that they acted in bad faith.        Finally,

Gree China and Gree Hong Kong diligently moved to vacate the

clerk’s entry of default the day after it was entered, signaling

their wish to defend against plaintiffs’ allegations. Finding good

cause and noting the Eighth Circuit’s preference for adjudication

on the merits, the court sets aside the clerk’s entry of default

against Gree China and Gree Hong Kong.



                              CONCLUSION


      Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The motion to vacate and to dismiss [ECF No. 36] is

granted as set forth above;

     2.   The clerk of court is ordered to set aside its entry of

default [ECF No. 35]; and

     3.   Plaintiffs purported service upon Defendants Gree China

and Gree Hong Kong is quashed.

Dated: December 17, 2018


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                  10
